The petitioner, counsel for a public transportation system, a defendant in a pending negligence *Page 222 
action, seeks by a proceeding in habeas corpus in this court to be released from technical custody under a commitment by a notary public for failure to comply with a subpoena duces tecum in refusing to produce certain records for use in the taking of a deposition before such notary.
The records which the plaintiff in the negligence case seeks to have produced consist of slips of paper containing the names of witnesses procured by an employee of the transportation system after the accident which resulted in the negligence action. These records had been turned over to the system's legal department, according to the custom of the system.
Such records are privileged and their production cannot be enforced by subpoena duces tecum. Ex parte Schoepf, 74 Ohio St. 1, paragraph three of the syllabus, 77 N.E. 276; In re Hyde,149 Ohio St. 407, 79 N.E.2d 224; In re Keough, 151 Ohio St. 307,  85 N.E.2d 550.
Accordingly, the custody of the petitioner is unlawful, and he is, hereby, discharged therefrom.
Petitioner discharged.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, STEWART, TAFT and FAUGHT, JJ., concur. *Page 223